SENTENCIA.
En la lectura de la acusación los acusados apelantes hi-cieron alegación de inocencia y expresaron que se les juzgara por jurado.
El día que comenzó la vista, la transcripción taquigráfica de los procedimientos demuestra:
“Hon. Juez :
Conocemos la experiencia y es de conocimiento general, que se puede tomar conocimiento judicial de la experiencia y habi-lidad del distinguido compañero y no necesitaría mucho tiempo para prepararse. Creemos que ese caso lo podríamos ver a las 2:00 de la tarde.
Lodo. Quiñones Elias :
Estamos dispuestos a oir el doctor y la señora perjudicada en el caso y luego continuaríamos con el caso. Vuestro honor, yo podría permanecer en Sala y repreguntar?
*755Hon. Juez:
Como no.
El caso se va a ver por Jurado y por Tribunal de Derecho? Lie. Calero Juarbe:
Por Tribunal de Derecho.
Hon. Juez:
Ustedes oyeron los tres, que el caso se va a ver por Tribunal de Derecho ?
Ustedes quieren que se vea por Tribunal De Derecho?
(Los acusados contestan que sí.)
Hon. Juez:
Lo veremos por Tribunal de Derecho.”
En Sentencia de 19 de mayo de 1966, Pueblo v. Abreu, CR. 65-411, revocamos en un caso en que del récord no aparecía la forma en que se había renunciado al juicio por jurado. Se planteaba ahí que no se había hecho personal-mente. Como norma general, nos expresamos así: “Los jueces deben estar atentos a que en el récord aparezca claramente que la renuncia al derecho a juicio por jurado se hizo per-sonalmente por el acusado, luego de advertírsele de lo que la misma significa.” (Énfasis suplido.)
En Pueblo v. Carmona Rodríguez, 90 D.P.R. 445, 447 (1964), caso en que al ocurrir la renuncia ésta podía ser hecha por el abogado, cuando menos el juez preguntó al acusado en persona si la hacía voluntariamente.
En Pueblo v. Díaz Martínez, 87 D.P.R. 691, 696 (1963), expresamos que “Cuando el acusado solicita ser juzgado por un jurado, amparándose en el derecho constitucional que tiene a ello, la renuncia de ese derecho debe surgir de la decisión espontánea o voluntaria del acusado.” (Énfasis su-plido. )
En Sentencia de 18 de noviembre de 1963, Pueblo v. Túa, 89 D.P.R. 424 (1963), sostuvimos que cuando del récord se desprende que un acusado entendió las consecuencias de renunciar a un juicio por jurado . . . luego no podía que-*756jarse de que la Sala sentenciadora no ejerciera su función de credibilidad de los testigos al sometérsele el caso por otro expediente. (Énfasis puesto.)
En Pueblo v. Cabán Rosa, 92 D.P.R. 866 (1965), reafir-mamos los anteriores criterios al decir que “Lo fundamental es que la renuncia haya sido hecha voluntaria e inteligente-mente.”
Aparte de las ocasiones específicas mencionadas, si bien un derecho constitucional es renunciable, la doctrina de general aceptación exige que tal renuncia se haga inteligentemente, o con conciencia de lo que la renuncia implica en sus consecuencias.
El récord de este caso no contiene elemento alguno que permitiera a la Sala sentenciadora determinar por sí misma si había inteligencia, espontaneidad, voluntariedad y entendimiento en la actitud de los acusados al renunciar al jurado. La Sala no hizo esfuerzo alguno por traer esos elementos al récord, para lo cual era imprescindible que hiciera a los acusados las necesarias explicaciones y advertencias de lo que sus actos significaban, y las consecuencias.
Se deja sin efecto, en reconsideración, la Sentencia de este Tribunal de 15 de diciembre de 1966; en su jugar se revocan las-dictadas por la Sala de Aguadilla del Tribunal Superior en 18 de mayo de 1966 y se les concede a los ape-lantes un nuevo juicio.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios Secretario
*757—O—